Citation Nr: 0533020	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  03-07 421	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran's service has been verified as being from 
September 1942 to May 1945 with recognized guerrilla service 
and from May 1945 to June 1946 with the Regular Philippine 
Army.  The appellant is the veteran's widow, and she is 
unrepresented in her appeal.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Manila, Republic of 
the Philippines (RO).  In that rating decision, the RO denied 
entitlement to service connection for the cause of the 
veteran's death.  In a July 2002 letter to the appellant, the 
RO notified her of its decision and also informed her that it 
had denied entitlement to accrued benefits.  The appellant 
appealed those determinations.  In a decision dated in 
January 2004, the Board denied entitlement to accrued 
benefits and at that time remanded the issue of entitlement 
to service connection for the cause of the veteran's death.  
That latter issue has now been returned to the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the appellant has been 
provided notice of the evidence necessary to substantiate the 
claim and has been notified him of what evidence she should 
provide and what evidence VA would obtain; there is no 
indication that the appellant has evidence that she has not 
submitted to VA.  

2.  Service connection was not in effect for any disability 
during the veteran's lifetime.  

3.  The veteran died in February 1988; the Certificate of 
Death lists cardiopulmonary arrest as the immediate cause of 
the veteran's death secondary to chronic obstructive 
pulmonary disease (COPD) in failure; the certificate lists 
pulmonary tuberculosis as a significant condition 
contributing to the veteran's death.  

4.  The veteran's COPD was not present during service or for 
decades thereafter, and there is no competent evidence 
suggesting a causal link between his COPD and any incident of 
service.

5.  Active pulmonary tuberculosis has not been shown to have 
been present in service; a diagnosis of active pulmonary 
tuberculosis within 3 years of the veteran's release from 
service has not been confirmed by contemporaneously recorded 
X-rays or laboratory findings or by a diagnosis of active 
tuberculosis based on hospital observation or treatment; 
there is no competent evidence linking the veteran's 
pulmonary tuberculosis to his active service.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1310, 
5103, 5103A, 5107 (West 2002 & West Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & West Supp. 2005), eliminated the concept of a 
well-grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant' s representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, at 121, the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", 
under 38 C.F.R. § 3.159(b).  

In this regard, the Board notes that the appellant has been 
provided the rating decision, a statement of the case, and a 
supplemental statement of the case that discuss the pertinent 
evidence and the laws and regulations related claims of 
entitlement to service connection for the cause of death.  By 
these documents, the RO provided notice of the evidence 
needed by the appellant to prevail on her claim.  

In a letters dated in February 2001, October 2001, and April 
2004, VA notified the appellant that evidence needed was 
evidence that the veteran's death was related to military 
service or to an event in service.  In those letters, VA 
notified the appellant that VA is responsible for getting 
relevant records from any Federal agency and that this could 
include records from VA, the military, or other Federal 
agencies.  In the October 2001 letter, VA notified the 
appellant that it would get a medical opinion if necessary to 
decide the claim.  The letters notified the appellant that on 
her behalf VA would make reasonable efforts to get relevant 
records not held by a Federal agency.  The letters explained 
that this could include records from State or local 
governments, private doctors and hospitals, or current or 
former employers.  The letters notified the appellant that if 
the evidence was not in her possession, she must provide 
enough information about the records so that VA could request 
them from the person or agency that had them.  The letters 
emphasized to the appellant that it was her responsibility to 
make sure VA receives all requested records that are not in 
the possession of a Federal department or agency.  

In the April 2004 letter, the VA Appeals Management Center 
(AMC) requested that the appellant inform VA if there was any 
other evidence or information that she thought would support 
her claim.  In addition, the AMC requested that she send any 
evidence in her possession that pertains to her claim.  

In view of the foregoing, the Board finds that all necessary 
action has been taken to provide the appellant with notice 
required by the VCAA and as interpreted by the Court in its 
decisions in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), and 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Upon review of the record in its entirety, it is the judgment 
of that Board that during the course of the appeal VA has 
made reasonable efforts to develop the claim and has provided 
the appellant with notice that complies with the requirements 
of the VCAA.  The appellant has had multiple opportunities to 
submit and identify evidence and has been provided a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  The Board finds that the 
failure to provide the appellant with all the specific types 
of notice outlined in the VCAA prior to the initial 
unfavorable determinations has not harmed the appellant and 
that no useful purpose could be served by remanding the case 
on that account.  See 38 U.S.C.A. § 7261(b) (West 2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  All the VCAA 
requires is that the duty to notify is satisfied and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).  

As to the duty to assist, the RO obtained the veteran's 
service medical records and requested records identified by 
the appellant, many of which she submitted herself or 
determined were not available.  The Board notes that the 
assistance provided to the claimant shall include obtaining a 
medical opinion when such opinion is necessary to make a 
decision on the claim.  An opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the veteran had persistent 
or recurring symptoms of disability; and indicates that the 
disability or symptoms might have been associated with the 
veteran's active service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to direct service connection for COPD the 
immediate cause of the veteran's death and pulmonary 
tuberculosis as a contributory cause of death, the Board 
finds that, with no competent evidence of abnormal findings 
relating to COPD or pulmonary tuberculosis during service or 
for decades thereafter and no competent evidence that 
suggests any contended relationship of the veteran's COPD or 
pulmonary tuberculosis to service, there is no duty to 
provide a medical opinion on these aspects of the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(d); see also 
Wells v. Principi, 326 1381 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

In support of her claim, the appellant submitted the 
Certificate of Death, post-service medical records and 
medical certificates as well a records of the veteran's final 
hospitalization.  The appellant has not indicated that she 
has or knows of any additional information or evidence that 
would support her claim.  

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the appellant.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Laws and regulations

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2005).  

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1) Competent medical evidence means evidence 
provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as medical 
and scientific articles and research reports or 
analyses.  (2) Competent lay evidence means any 
evidence not requiring that the proponent have 
specialized education, training, or experience.  
Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances 
and conveys matters that can be observed and 
described by a lay person.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b).  
For a service connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
causally shared in producing death, but it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c).  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  Service incurrence of 
tuberculosis may be presumed if active tuberculosis is 
manifest to a degree of 10 percent or more within three years 
of separation from active service.  38 U.S.C.A. §§ 1101, 
1112(a) (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2005).  Diagnosis of active pulmonary tuberculosis by 
private physicians on the basis of their examination, 
observation or treatment will not be accepted to show the 
disease was initially manifested after discharge from active 
service unless confirmed by acceptable clinical, X-ray or 
laboratory studies, or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment.  
38 C.F.R. § 3.374(c) (2005).  Service connection may also be 
established for disease diagnosed after discharge from 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Factual background

The appellant contends that although there were normal 
findings at the veteran's service separation examination, he 
was sick with malaria and bronchopneumonia during service.  
She essentially argues that those illnesses in service or 
residuals thereof made him susceptible to later pulmonary 
ailments, including tuberculosis.  She asserts that the 
veteran had no pulmonary illnesses other than those that were 
connected with sickness incurred during his service in World 
War II.  

The Certificate of Death shows that the veteran died in 
February 1988 at 69 years of age.  The death certificate 
lists cardiopulmonary arrest as the immediate cause of the 
veteran's death secondary to COPD in failure; the certificate 
also lists pulmonary tuberculosis as a significant condition 
contributing to the veteran's death.  

Service connection was not in effect for any disease or 
disability during the veteran's lifetime.  

The veteran's service medical records consist of reports of 
separation examinations dated in June 1946 and February 1947.  
At those times, the veteran reported that he was not then 
disabled or suffering from any wound, injury, or disease.  At 
those examinations, the examiners evaluated the veteran's 
lungs as normal, and chest X-rays were negative.  

In an affidavit dated in July 1947 concerning service in the 
Philippine Army, the veteran reported that he had malaria 
during service.  

In a certificate dated in August 1975, a retired public 
health nurse stated that she had attended the veteran in 
November 1944 at which time he was sick with symptoms of 
pneumonia.  

In a medical certificate dated in August 1975, a private 
physician stated that according to his office records he 
treated the veteran for Koch's pulmonary from October to 
November 1957 and from October to November 1960.  

In a statement dated in March 2004, a private physician 
certified that he treated the veteran for Koch's Infection in 
1969 and 1970.  

A September 1975 medical certificate from Veterans Memorial 
Hospital shows that the veteran was hospitalized there from 
August 1975 to September 1975.  The diagnosis was pulmonary 
tuberculosis, activity undetermined, and secondary anemia.  

The findings reported in a May 1986 X-ray report from the 
Zamboanga Chest Clinic and Dispensary of the Philippine 
Tuberculosis Society, Inc., were minimal lesions of the right 
and left hemithorax.  The impression was pulmonary 
tuberculosis, minimal, bilateral.   

Records from Brent Hospital, Inc., dated in December 1987 and 
a medical certificate from the veteran's attending physician 
show that the veteran was hospitalized in December 1987 with 
COPD as the admitting diagnosis.  The final diagnosis was 
pulmonary emphysema with bronchospasm, bronchopneumonia, and 
pulmonary tuberculosis, moderately advanced, bilateral.  

Records from Zamboanga General Hospital show that the veteran 
was admitted in February 1988 because of difficulty 
breathing.  The admitting diagnosis was pulmonary 
tuberculosis and COPD in failure.  It was noted that his 
history included chronic pulmonary tuberculosis since 1960.  
The veteran died two days after admission.  The final 
diagnosis was cardio-pulmonary arrest secondary to COPD in 
failure, and pulmonary tuberculosis was stated to be a 
contributing factor.  

Analysis

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of active service 
or an already service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312; Ruiz v. 
Gober, 10 Vet. App. 352 (1997).  In short, the evidence must 
show that a service-connected disability was either the 
principal cause or a contributory cause of death.  For a 
service-connected disability to be the principal (primary) 
cause of death, it must singly or with some other condition 
be the immediate or underlying cause or be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 
(1994).  

Principal cause of death

In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of the disease or injury; and (3) 
competent evidence of a nexus between a claimed in-service 
disease or injury and death.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In this case, the death certificate shows that the cause of 
the veteran's death was cardiopulmonary arrest due to COPD.  
The service medical records, which consist of physical 
examinations and reports of medical histories completed by 
the veteran himself, show no indication of COPD, and there is 
no indication in the record of the presence of COPD earlier 
than December 1987, when the veteran was hospitalized with 
COPD as the admitting diagnosis.  It has been contended on 
appeal that the veteran had in-service pneumonia but there is 
no medical or X-ray evidence of pneumonia or residuals of 
same during or proximate to service, nor is there any 
clinical or radiographic evidence of COPD during service or 
for many years thereafter.  It is pertinent to note that the 
veteran's June 1946 service and February 1947 separation 
examinations included a clinical evaluation of the chest and 
lungs, and a chest X-ray examination, which were all reported 
to be normal.  Further, there is no medical evidence relating 
the veteran's fatal COPD to service or any incident of 
service.  

The sole opinion in support of the appellant's claim consists 
of her own lay assertions that the veteran's in-service 
illnesses, including malaria reported by the veteran on a 
1947 affidavit and pneumonia for which he reportedly received 
treatment in November 1944, resulted in the veteran's 
susceptibility to his post-service pulmonary problems, 
including his fatal COPD.  The record does not show, nor does 
the appellant contend, that she has specialized education, 
training, or experience that would qualify her to provide an 
opinion on this matter.  It is now well established that a 
lay person such as the appellant is not competent to opine on 
medical matters such as diagnoses or etiology of medical 
disorders, and her opinion that the veteran's fatal COPD was 
somehow related to service or residuals of pneumonia for 
which he reportedly received treatment in 1944 is therefore 
entitled to no weight of probative value.  See, Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  




Contributory cause of death

In addition to her contentions regarding the veteran's 
principal cause of death, the appellant has contended that 
the pulmonary tuberculosis that contributed to his death was 
related to his pneumonia in service or pulmonary weakness 
from the pneumonia that made him susceptible to tuberculosis.  
As noted above, the veteran's separation examination included 
a clinical evaluation of the chest and lungs, and a chest X-
ray, which were reported as normal.  She has also reported 
that the veteran received treatment for pulmonary 
tuberculosis at Katipunan Public Dispensary in 1949.  The 
Board notes, however, that the RO received no response from a 
request for records from that facility, and the appellant has 
reported that her attempts to obtain those records have 
failed.  

Available post-service medical records do not indicate the 
presence of pulmonary tuberculosis earlier than 1957, which 
was many years after the veteran's active service in World 
War II.  There is no acceptable contemporaneously recorded 
competent evidence (i.e., X-ray, laboratory studies, or by 
findings of active tuberculosis based upon acceptable 
hospital observation or treatment) to confirm a diagnosis of 
pulmonary tuberculosis prior to this date.  See 38 C.F.R. 
§ 3.374.  While the records of the veteran's final 
hospitalization in February 1988 and the death certificate 
identify pulmonary tuberculosis as having contributed to the 
veteran's death, there is simply no medical evidence that 
suggests a relationship between the veteran's pulmonary 
tuberculosis and his active service or any incident of 
service, including his claimed pulmonary weakness, which the 
appellant contends resulted from pneumonia for which he 
reportedly received treatment in November 1944.  

The Board is left with the appellant's opinion that the 
pulmonary tuberculosis that contributed to his death was 
related to claimed malaria and pneumonia in service.  As 
noted earlier, the appellant has not provided any indication 
that she has training or specialized medical knowledge that 
would make her competent to render such a medical nexus 
opinion, and such an opinion has no weight of probative 
value.  See Espiritu, 2 Vet. App. At 494-95.  

Summary

In summary, the preponderance of the evidence is against 
service connection for the veteran's fatal COPD.  Further, 
the preponderance of the evidence against service connection 
on a presumptive basis for the veteran's pulmonary 
tuberculosis, which contributed to his death, and the 
preponderance of the evidence is against finding that his 
pulmonary tuberculosis was present during or within 3 years 
of service or may be related to service or any incident of 
service.  In view of the forgoing, the benefit of the doubt 
doctrine is not for application, and service connection for 
the cause of the veteran's death must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


